Exhibit 10.2

FIRST AMENDMENT TO
AMENDED AND RESTATED
PROMOTIONAL AGREEMENT BETWEEN
MARRIOTT REWARDS, INC. AND
SKYMALL VENTURES, INC.
EFFECTIVE JANUARY 1, 2007
 


This Amendment is entered into as of this 3 day of April 2008 by and between
MARRIOTT REWARDS, LLC ("Marriott Rewards") and SKYMALL VENTURES, INC.
("SkyMall").
 
Recitals
 
1. Marriott Rewards and SkyMall entered into that certain Amended and Restated
Promotional Agreement (the "Promotional Agreement") effective as of January 1,
2007; and
 
2. Marriott Rewards and SkyMall desire to amend the terms of the Promotional
Agreement to provide for the establishment of the "Customize Your Rewards
Program”, as defined below.
 
Agreement
 
Marriott Rewards and SkyMall hereby agree as follows:
 
1. Definitions. Unless otherwise defined herein, all capitalized terms in this
Amendment will have the meaning given to them in the Promotional Agreement.

 
2. Amendments to Promotional Agreement. The Promotional Agreement is hereby
amended as set forth below:

 
(a) Delete the second Recital, and insert the following two new recitals in lieu
thereof:
 
"WHEREAS, SkyMall produces catalogs and a web site that allow customers to shop
from "best-of-the-best" merchandise (together with the merchandise and tickets
in the next premise clause called, "Merchandise") from a variety of vendors
throughout the world that create a highly personalized "one-to-one" shopping
experience; and
 
"WHEREAS, SkyMall has agreed to manage a new "Customize Your Rewards Program"
offering Merchandise, including, without limitation, tickets for events,
customized for Marriott Rewards Members' preferences and tastes, as more fully
set forth in Schedule A, as amended."
 
(b) In Section 5.D., immediately after the phrase "merchandise program", insert
the phrase "and Customize Your Rewards Program".

 
(c) Insert immediately after Section 6, a new Section 6A:

 
"6A. INSURANCE.
 
A.
SkyMall shall carry and maintain at its own cost and expense the following:

 
i.  
Workers' Compensation Insurance that complies with the applicable workers'
compensation laws governing SkyMall and all employees, subcontractors, and
agents working for SkyMall and employers liability insurance for not less than
five hundred thousand ($500,000) per accident.

 
ii.  
Commercial General Liability Insurance with a combined single limit of not less
than five million dollars ($5,000,000) each occurrence, including personal and
bodily injury liability, broad form property damage liability, blanket
contractual liability and worldwide jurisdiction coverages. Such insurance shall
name Marriott International, Inc. and Marriott Rewards as additional insureds.


 
-1-

--------------------------------------------------------------------------------

 
 
iii.  
Automobile Liability Insurance including all owned, non-owned, and hired
vehicles used in conjunction with the Services provided by SkyMall hereunder for
bodily injury or property damage with combined single limit of not less than one
million dollars ($1,000,000) each occurrence. Such insurance shall name Marriott
International, Inc. and Marriott Rewards as additional insureds.

 
B.
All policies shall be specifically endorsed to provide that the coverages
obtained by virtue of this Agreement will be primary and that any insurance
carried by Marriott Rewards shall be excess and non­contributory and shall
contain a waiver of recovery and subrogation in favor of said entities. All
policies shall be specifically endorsed to provide that such coverage shall not
be canceled or materially changed without at least thirty (30) days' prior
written notice to Marriott Rewards, SkyMall shall deliver certificates of
insurance (and, if requested by Marriott Rewards, original copies of the above
policies) which evidence the required coverages, and any renewals thereof prior
to the policy expiration to Marriott Rewards. No later than ten (10) days after
the execution of the First Amendment to this Agreement, a certificate of
insurance in form and substance acceptable to Marriott Rewards evidencing the
required insurance and additional insured endorsement shall be delivered to
Marriott Rewards."



(d)           Insert immediately after Section K of Exhibit A the following
Section K-A:
 
"K-A. Additional Services commencing in 2008.
 
1. Commencing on March 31, 2008, SkyMall agrees to provide the following
services to Marriott Rewards in connection with a customized benefit program for
Elite level members of Marriott Rewards, whereby SkyMall will offer Marriott
Rewards members Merchandise, including, without limitation tickets for various
sports and entertainment events (the "Customize Your Rewards Program").
 
a.  
Manage all services related to the Customize Your Rewards Program.

 
b.  
Provide a dedicated toll-free number for the Customize Your Rewards Program that
automatically routes callers to SkyMall's agents, who will each be trained to
provide prompt, friendly and professional support for the Customize Your Rewards
Program.

 
c.  
Provide a customized website with the ability for Marriott Reward members to
electronically redeem Marriott Rewards points for the Customize Your Rewards
Program Merchandise.

 
d.  
Provide market and other research and analysis to Marriott Rewards to assist in
determining the best sources and the most probable and relevant types of
Merchandise requested for the Customize Your Rewards Program.

 
e.  
Provide to Marriott Rewards members wishing to consider or redeem Marriott
Rewards points under the Customize Your Rewards Program, the cost of the
Merchandise, including sports and entertainment tickets offered in Marriott
Rewards points calculated based on a conversion chart provided by Marriott
Rewards.

 
f.  
Develop a marketing plan with Marriott Rewards to launch the Customize Your
Rewards Program.

 
g.  
Provide "best in class" pricing for all Customize Your Rewards Program
Merchandise, including tickets for sports and entertainment events, offered to
or redeemed by Marriott Rewards members.

 
h.  
Provide monthly reporting of redemption history, pricing and operations of the
Customize Your Rewards Program in detail and organized as reasonably required by
Marriott Rewards.


 
-2-

--------------------------------------------------------------------------------

 
 
i.  
[**]

 
2. SkyMall agrees that the Customize Your Rewards Program, all terms and
conditions, all merchandise promotion and know-how related to the Customize Your
Rewards and all trademarks, tradenames and trade dress used in connection
therewith are and will remain the property of Marriott Rewards and that SkyMall
will do nothing in derogation of Marriott Rewards' property rights therein.

 
3. Commencing on March 31, 2008 Marriott Rewards agrees to pay SkyMall [**] for
each [**] has conducted investigation or research to find for the Marriott
Rewards Member a novel or unique Merchandise, not previously researched by
SkyMall [**]."
 
3. Full Force and Effect. Except as expressly amended by this Amendment, the
Promotional Agreement will remain in full force and effect, and, as amended by
this Amendment, is hereby acknowledged, confirmed and ratified in all respects
by the Parties.
 
4. Miscellaneous. Except as specifically provided in this Agreement, all other
terms and conditions of the Promotional Agreement will by unaffected by this
Amendment and will remain in full force and effect.


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year set forth above.
 
SKYMALL VENTURES, INC.
 
By:  /s/ Marie Foster
Name:  Marie Foster
Title:  General Manager
MARRIOTT REWARDS, LLC
 
By:  /s/ E.R. French
Name:  E.R. French
Title:  SVP, Marriott Rewards




--------------------------------------------------------------------------------

 
[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.